department of the treasury internal_revenue_service washington d c o i tax_exempt_and_government_entities_division aug uniform issue list epa t3 legend taxpayer a annuity b amount a court c state s conservator b conservator c dear kk kk weak wk kak tie ee this is in response to the request that you submitted on behalf of taxpayer a as taxpayer a's authorized conservator dated date as supplemented by correspondence dated date and june in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the authorized representative has submitted the following facts and representations under penalty of perjury in support of the ruling requested conservator c represents that conservator b took a distribution from annuity b totaling amount a conservator c asserts that the failure to accomplish a page rollover within the 60-day period prescribed by sec_402 was due to conservator b’s unauthorized withdrawals from taxpayer a’s annuity b which conservator b did not reimburse during the 60-day period conservator c further represents that amount a has not been used for any other purpose taxpayer a is the holder of annuity b taxpayer a suffers from dementia and is unable to handle his own affairs he has been in a full care facility for several years on date conservator b was appointed by court c a court of competent_authority in state s as conservator of taxpayer a’s affairs thereafter conservator b began to move taxpayer a's assets into his own personal accounts conservator b misappropriated amount a from annuity b through a pretrial settlement conservator b reimbursed amount a amount a is being held by the court on march conservator c was appointed as conservator of taxpayer a's affairs based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount a sec_403 of the code provides that if any portion of the balance_to_the_credit of an employee in a sec_403 annuity_contract is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_403 of the code provides that the rules of sec_402 through and shail apply for the purposes of sec_403 sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page v k revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with your assertion that the failure to accomplish a timely rollover was due to conservator b's misappropriation of funds from taxpayer a’s annuity b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from annuity b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other applicable_requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling assumes annuity b satisfies the qualification requirements of sec_403 of the code at all times relevant to this transaction this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 laura b warshawsky manager employee_plans technical group sincerely yours enclosures deleted copy of ruling letter page notice of intention to disclose cc rk kek
